Title: From George Washington to Samuel Huntington, 27 November 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Head Qrs Novr 27th 1780
                        
                        I have the honor introduce to Your Excellency’s acquaintance the Vis-count De Noailles, Colonel in the
                            French army—You will find in him an officer of distinction—a Gentleman who possesses those talents and qualities which
                            ornament birth and fortune—who has besides the advantage of being allied to the Marquis Dela Fayette—and participates
                            in the same zeal for the service of America. I have the honour to be With perfect respect Yr Excellency’s Most obed
                            & huml st
                        
                            G. W—n
                        
                    